Name: Commission Regulation (EEC) No 3215/87, of 27 October 1987, establishing unit values for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 307/729 . 10 . 87 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 3215/87 of 27 October 1987 establishing unit values for the determination of the customs value of certain perishable goods cated to the Commission in accordance with Article 1 (2) of that Regulation is that the unit values set out in the Annex to this Regulation should be established in regard to the products in question, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal , Having regard to Commission Regulation (EEC) No 1577/81 of 12 June 1981 establishing a system of simpli ­ fied procedures for the determination of the customs value of certain perishable goods ('), as last amended by Regulation (EEC) No 3502/85 (2), and in particular Article 1 thereof, Whereas Article 1 of Regulation (EEC) No 1577/81 provides that the Commission shall periodically establish unit values for the products referred to in the classifica ­ tion in the Annex ; Whereas the result of applying the rules and criteria laid down in that same Regulation to the elements communi HAS ADOPTED THIS REGULATION : Article 1 The unit values provided for in Article 1 ( 1 ) of Regulation (EEC) No 1577/81 are hereby established as set out in the table in the Annex hereto . Article 2 This Regulation shall enter into force on 30 October 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 27 October 1987 . For the Commission COCKFIELD Vice-President (') OJ No L 154, 13 . 6 . 1981 , p . 26 . 0 OJ No L 335, 13 . 12 . 1985, p . 9 . No L 307/8 Official Journal of the European Communities 29 . 10 . 87 ANNEX Code N1MEXE code CCT heading No Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £Irl Lit F1 £ 1.10 1.12 1.14 1.16 1.20 1.22 1.28 1.30 1.32 1.40 1.50 1.60 1.70 1.74 1.80 1.80.1 1.80.2 1.90 1.100 1.110 1.112 1.118 1.120 1.130 1.140 1.150 1.160 2.10 2.20 2.30 2.40 2.50 2.50.1 07.01-13 1 07.01-15 ] ex 07.01-21 1 ex 07.01-22 j 07.01-23 ex 07.01-27 07.01-31 1 07.01-33 j ex 07.01-36 07.01-41 1 07.01-43 | 07.01-45 1 07.01-47 f ex 07.01-49 ex 07.01-54 ex 07.01-59 ex 07.01-63 07.01-67 ex 07.01-68 ex 07.01-71 ex 07.01-71 07.01-73 07.01-751 07.01-77 ] 07.01-81 1 07.01-82 ] 07.01-85 07.01-91 07.01-93 07.01-97 07.01-96 ex 07.01-99 ex 07.06-90 08.01-31 ex 08.01-50 ex 08.01-60 ex 08.01-99 08.02-02 08.02-06 08.02-12 08.02-16 07.01 A II ex 07.01 B I 07.01 B 11 ex 07.01 B III 07.01 D I ex 07.01 D II 07.01 F I 07.01 F II ex 07.01 F III ex 07.01 G II ex 07.01 G IV ex 07.01 H ex 07.01 H ex 07.01 IJ 07.01 K 07.01 L 07.01 M 07.01 PI 07.01 Q II 07.01 R 07.01 S 07.01 T II 07.01 T I ex 07.01 T III ex 07.06 B ex 08.01 B ex 08.01 C ex 08.01 D ex 08.01 H 08.02 A I New potatoes Broccoli White cabbages and red cabbages Chinese cabbage Cabbage lettuce Endives Peas Beans (of the species Phaseolus) Broad beans Carrots Radishes Onions (other than wild onions and sets) Garlic Leeks Asparagus :  green  other Artichokes Tomatoes Cucumbers Chantarelles Fennel Sweet peppers Aubergines Vegetable marrows (including courgettes) Celery stalks and leaves Sweet potatoes , fresh , whole Bananas, fresh Pineapples , fresh Avocados, fresh Mangoes and guavas , fresh Sweet oranges, fresh :  Sanguines and semi- sanguines 31.72 110.43 41,22 12,38 65,02 40,67 324,57 98,81 28.32 7,70 74,15 13,78 120,51 30,12 348,68 160,88 135.44 73,60 82,54 380,81 31,34 63,12 74,50 80,28 35.73 32,15 45,48 59.33 131,10 172,86 95,60 1365 4758 1772 532 2814 1748 14050 4277 1220 331 3195 596 5217 1297 15094 6964 5837 3186 3573 16444 1350 2732 3225 3475 1537 1391 1968 2568 5675 7483 4112 249,42 871.32 322,69 96.65 517,47 318,40 2582,99 786,36 221,09 60.66 578,86 109.73 959,06 235,77 2774,91 1 280,38 1 057,28 585.74 656.87 3035,75 245.33 502,38 592,91 638,90 281,30 255,85 361,97 472,18 1 043,38 1 375,68 746,74 65,83 229,52 85.59 25,69 134,93 84,46 673,55 205,05 58,81 15,99 153,99 28,61 250,09 62.60 723.60 333,88 281,25 152,74 171,29 791,09 65,13 131,00 154.61 166,60 74,15 66,71 94,38 123,13 272,07 358,73 198,46 219,32 764,04 285,00 85,83 450,92 281,22 2250,79 685,22 196.63 53,18 514,81 95,61 835.72 208,56 2418,02 1 115,71 940,29 510,41 572,39 2634.74 217,02 437,77 516,65 556.73 246.64 222,95 315,41 411,45 909,19 1 198.75 664,05 4944 17306 6316 1919 10389 6232 51857 15787 4381 1205 11470 2203 19254 4628 55710 25705 20950 1 1 759 13187 60745 4816 10086 11903 12826 5591 5136 7267 9479 20947 27619 14837 24,56 85.66 32,06 9,59 50,37 31,63 251,42 76,54 21,99 5,96 57,58 10,68 93.35 23,41 270,10 124,63 105,18 57,01 63,93 294,66 24.36 48,90 57,71 62,18 27.67 24,90 35,23 45,96 101,56 133,90 74,12 47658 166088 61054 18579 97362 60243 485991 147954 42649 11577 111664 20646 180449 44668 522101 240905 203951 110208 123591 570911 46478 94523 1 1 1 557 120209 53685 48139 68104 88841 196313 258834 143693 74,16 25834 96,57 28,95 151,80 95,28 757,76 230.69 66,32 17,99 173,65 32,19 281,35 70,60 814,06 375,62 317,17 171,83 192.70 890,27 73,46 147,38 173,94 187,43 83,45 75,05 106,19 138,52 306,09 403,58 223,54 22,20 76,67 29.13 8,67 45,10 28,74 225.13 68.53 19,62 5,41 51,37 9,56 83,59 21.14 241,85 111,59 93,82 51,05 57,25 264.14 21,99 43,78 51.67 55.68 25,08 22,30 31.54 41.15 90,93 1 19,90 66,52 29. 10 . 87 Official Journal of the European Communities No L 307/9 Code NIMEXE code CCT heading No Description Amount of unit values per l 1 )0 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £Irl Lit F1 £ 2.50.2 2.503 2.60 2.60.1 2.60.2 2.603 ' 2.60.4 2.70 2.80 2.80.1 2.80.2 2.81 230 235 2.100 2.110 08.02-03 08.02-07 08.02-13 08.02-17 08.02-05 08.02-09 08.02-15 08.02-19 08.02-29 08.02-31 08.02.28 08.02-34 1 08.02-37 J ex 08.02-50 ex 08.02-70 ex 08.02-70 ex 08.02-90 08.04-11 08.04-19 08.04-23 08.05-50 08.06-13 08.06-15 08.06-17 08.06-33 08.06-35 08.06-37 08.06-38 ex 08.02 B ex 08.02 B II ex 08.02 B II 08.02 B I ex 08.02 B II ex 08.02 C ex 08.02 D ex 08.02 E 08.04 A I 08.05 C 08.06 A II 08.06 B II  Navels, Navelines, Navelates, Salustianas , Vernas, Valencia lates, Maltese, Shamoutis, Ovalis, Trovita and Hamlins  others Mandarins including tangerines and satsumas , fresh, Clementines, wilkings and other similar citrus hybrids, fresh :  Monreales and satsumas  Mandarins and wilkings  Clementines  Tangerines and others Lemons, fresh Grapefruit, fresh :  white  pink Limes and limettes Table grapes Chestnuts Apples Pears 38,51 43,38 45,93 44,92 33.64 55,81 50,12 50,00 78,91 137,34 55.65 110,01 33,50 48,49 1667 1877 1988 1933 1452 2416 2169 2164 3416 5945 2409 4762 1450 2099 306,54 345,24 365.59 358,31 268,23 444,20 398,87 397,93 627,99 1 092,99 442,89 875,51 266.60 385,96 79,93 90,02 95,33 93,05 69,89 115,83 104,01 103,76 163,75 285,01 115,49 228,30 69,52 100,64 267,11 300.83 318,57 310.84 232,79 387,07 347,57 346,75 547,22 952,42 385,93 762,91 232.31 336.32 6154 6931 7339 7092 5367 8918 8008 7989 12607 21943 8891 17577 5352 7748 29,83 33,60 35,58 34,99 26,03 43,23 38,82 38,73 61,12 10639 43,11 85,22 25,95 37,56 57676 64957 68787 67414 50444 83576 75049 74870 118156 205647 83331 164728 50162 72620 89,93 101,28 107,25 104,86 78,66 13031 117,01 116,73 184,23 320,65 129,93 256,84 78,21 113,23 26,71 30,09 31,86 31,49 2333 / 38,71 34,76 34,68 54,73 95,26 38,60 7630 23,23 33,64 Apricots Peaches Nectarines Cherries Plums Strawberries Fruit of the species Vaccinium myrtillus 7103 9897 14466 18105 7970 17157 24633 3875 08.07-10 ex 08.07-32 ex 08.07-32 08.07-51 08.07-55 08.07-71 08.07-75 08.08-11 08.08-15 08.08-35 08.09-11 45,25 61,94 92,31 115,53 49,88 110,57 155,23 24,29 1950 2681 3977 4978 2159 4753 6688 1049 361,62 493.00 728,35 911,55 397.01 862,87 1 240,23 193,67 93,84 128,56 191,86 240,12 103,52 229,27 322,25 50,47 313,57 429,60 638,67 79931 345,95 766,67 1 074,37 168,08 35,10 47,98 71.60 89.61 38,64 85,64 120,26 18,79 68040 92759 138835 173756 74697 166095 232567 36422 105,79 144,63 215,95 270,27 116,46 258,40 362,70 56,79 31,44 42^6 64,09 80,21 34,60 77,52 108,08 16,85 08.07 A ex 08.07 B ex 08.07 B 08.07 C 08.07 D 08.08 A 08.08 C ex 08.09 ex 08.09 2.120 2.130 2.140 2.150 2.160 2.170 2.175 2.180 2.190 2.190.1 2.190.2 2.195 2.200 2.202 2.203 Water melons Melons (other than water melons) :  Amarillo, Cuper, Honey Dew, Onteniente, Piel de Sapo, Rochet, Tendral  other Pomegranates Kiwis Khakis Lychees ex 08.09-19 ex 08.09-19 ex 08.09-80 08.09-50 ex 08.09-80 ex 08.09-80 41,14 95.72 61.73 145,29 217,60 461,56 1781 4143 2672 6289 9353 19886 85,38 198,64 128,11 301,51 451.17 958.18 285,31 663,80 428,10 1 007,55 1 508,67 3194,48 6573 15294 9863 23213 33763 73242 31,87 74,15 47,82 112,54 168,53 357,58 61605 143329 92435 217551 326848 691 501 96,05 223,48 144,12 339,20 508,50 1 078,42 28,53 66,39 42,81 100,77 152,54 321,36 327,42 761,78 491,28 1 156,26 1 697,99 3687,64 ex 08.09 ex 08.09 ex 08.09 ex 08.09